DUCKER, JUDGE:
Claimant, State Farm Mutual Automobile Insurance Company, a corporation, as subrogee of Damaris O. Wilson, alleges damages in the amount of $97.56, the cost of necessary repairs to the automobile of said Damaris O. Wilson which was damaged by an act of an employee of the Respondent, while such employee was at work on the premises of Concord College at Athens, West Virginia.,
The facts are stipulated by the Claimant and Respondent, and liability is admitted by counsel for the Respondent.
The facts appear to be that on September 12, 1970, Damaris O. Wilson, who was at that time Dean of Women at said College, had her automobile lawfully parked behind the west wing of the College’s Administration Building, and while so parked an employee of the college was driving a stake in the ground with a hammer which evidently had a loose head, and the loose head flew off and struck the windshield of the Wilson car, damaging it so as to require replacement at a cost of the amount of this claim. That this was negligence in the employee using a tool which was defective is obvious, and because of said negligence we are of the opinion to, and do hereby award the Claimant the sum of $97.56.
Award of $97.56.